UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1: Schedule of Investments Vanguard Capital Opportunity Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (97.4%) Consumer Discretionary (9.2%) * DIRECTV Class A 2,946,576 143,852 * CarMax Inc. 4,436,797 115,090 TJX Cos. Inc. 2,680,000 115,052 Carnival Corp. 2,038,900 69,873 * Bed Bath & Beyond Inc. 893,700 55,231 * Ascena Retail Group Inc. 2,935,200 54,653 Whirlpool Corp. 682,500 41,742 Royal Caribbean Cruises Ltd. 995,000 25,900 * Amazon.com Inc. 54,700 12,491 Lowe's Cos. Inc. 375,000 10,665 Nordstrom Inc. 175,000 8,696 Gentex Corp. 200,000 4,174 1 Strattec Security Corp. 172,831 3,636 Limited Brands Inc. 80,400 3,419 * DreamWorks Animation SKG Inc. Class A 155,000 2,954 *,^ Tesla Motors Inc. 23,000 720 Dunkin' Brands Group Inc. 16,300 560 Ross Stores Inc. 3,500 219 * Deckers Outdoor Corp. 1,000 44 Consumer Staples (0.0%) CVS Caremark Corp. 4,000 187 Energy (2.6%) Noble Energy Inc. 535,900 45,455 Oceaneering International Inc. 770,600 36,881 Cabot Oil & Gas Corp. 840,000 33,096 National Oilwell Varco Inc. 477,011 30,739 ConocoPhillips 250,000 13,970 Ensco plc Class A 193,340 9,081 * Southwestern Energy Co. 160,000 5,109 Transocean Ltd. 100,000 4,473 2 Phillips 66 125,000 4,155 Range Resources Corp. 58,700 3,632 * McDermott International Inc. 290,700 3,238 Hess Corp. 26,700 1,160 Financials (1.7%) Charles Schwab Corp. 6,965,000 90,057 Chubb Corp. 350,000 25,487 * MSCI Inc. Class A 127,000 4,321 Health Care (34.7%) * Biogen Idec Inc. 3,350,000 483,673 Amgen Inc. 5,758,300 420,586 Eli Lilly & Co. 7,149,700 306,794 Roche Holding AG 1,563,700 270,103 * BioMarin Pharmaceutical Inc. 4,941,700 195,593 Medtronic Inc. 4,909,200 190,133 Novartis AG ADR 3,131,000 175,023 * Life Technologies Corp. 2,833,945 127,499 * QIAGEN NV 5,098,605 85,147 * Pharmacyclics Inc. 991,100 54,124 * Boston Scientific Corp. 7,608,600 43,141 * Edwards Lifesciences Corp. 300,000 30,990 * Dendreon Corp. 3,685,430 27,272 * Illumina Inc. 640,900 25,886 *,^ Seattle Genetics Inc. 1,017,000 25,822 * Waters Corp. 169,000 13,430 * Affymetrix Inc. 2,700,600 12,666 * Charles River Laboratories International Inc. 369,000 12,088 PerkinElmer Inc. 328,379 8,472 * InterMune Inc. 708,000 8,461 Zimmer Holdings Inc. 54,000 3,475 * Cerner Corp. 5,000 413 Industrials (11.8%) FedEx Corp. 2,766,450 253,434 Southwest Airlines Co. 11,235,100 103,588 Rockwell Automation Inc. 1,566,900 103,509 ^ Ritchie Bros Auctioneers Inc. 3,036,000 64,515 Pall Corp. 1,106,600 60,653 Union Pacific Corp. 325,000 38,776 CH Robinson Worldwide Inc. 638,700 37,383 * JetBlue Airways Corp. 6,490,150 34,398 * United Continental Holdings Inc. 1,070,000 26,033 * Delta Air Lines Inc. 2,000,000 21,900 European Aeronautic Defence and Space Co. NV 540,050 19,167 * AECOM Technology Corp. 1,150,400 18,924 * Babcock & Wilcox Co. 729,900 17,883 Expeditors International of Washington Inc. 446,000 17,282 * Jacobs Engineering Group Inc. 425,000 16,090 IDEX Corp. 280,000 10,914 Chicago Bridge & Iron Co. NV 250,000 9,490 SPX Corp. 80,000 5,226 * US Airways Group Inc. 57,000 760 Information Technology (33.2%) Altera Corp. 6,664,200 225,517 ASML Holding NV 3,708,189 190,675 * Google Inc. Class A 309,605 179,593 * Symantec Corp. 9,514,100 139,001 Texas Instruments Inc. 4,552,200 130,603 * Adobe Systems Inc. 4,004,500 129,626 Microsoft Corp. 4,000,000 122,360 * Trimble Navigation Ltd. 2,456,100 113,005 Corning Inc. 8,080,000 104,474 * Cree Inc. 3,944,900 101,266 * Electronic Arts Inc. 7,030,000 86,820 * NVIDIA Corp. 5,426,600 74,996 * Flextronics International Ltd. 11,977,400 74,260 * EMC Corp. 2,300,000 58,949 * SanDisk Corp. 1,582,248 57,720 * NeuStar Inc. Class A 1,623,416 54,222 * Research In Motion Ltd. 7,108,700 52,533 Visa Inc. Class A 326,930 40,418 *,1 Descartes Systems Group Inc. 4,645,000 38,879 Plantronics Inc. 1,150,000 38,410 *,1 FormFactor Inc. 5,769,300 37,327 * Micron Technology Inc. 5,550,000 35,020 QUALCOMM Inc. 549,325 30,586 Hewlett-Packard Co. 1,350,000 27,148 * Rambus Inc. 4,500,000 25,830 * NetApp Inc. 755,000 24,024 Intuit Inc. 350,000 20,773 * Nuance Communications Inc. 850,000 20,247 KLA-Tencor Corp. 380,000 18,715 Motorola Solutions Inc. 375,000 18,041 * Entegris Inc. 2,019,231 17,244 * FEI Co. 345,000 16,505 Jabil Circuit Inc. 808,700 16,441 * Cymer Inc. 250,000 14,738 * Apple Inc. 24,000 14,016 Xilinx Inc. 300,000 10,071 * Ciena Corp. 607,142 9,939 Mastercard Inc. Class A 22,100 9,505 * Smart Technologies Inc. Class A 4,672,304 8,504 Analog Devices Inc. 200,000 7,534 * Brocade Communications Systems Inc. 1,200,000 5,916 Accenture plc Class A 95,700 5,751 * Citrix Systems Inc. 40,000 3,358 Applied Materials Inc. 100,000 1,146 * Zynga Inc. Class A 67,350 366 * Facebook Inc. Class A 100 3 Materials (2.7%) Monsanto Co. 2,328,786 192,777 Telecommunication Services (0.2%) * Sprint Nextel Corp. 4,200,000 13,692 Utilities (1.3%) * AES Corp. 4,688,425 60,153 Public Service Enterprise Group Inc. 1,005,600 32,682 Total Common Stocks (Cost $5,159,001) Market Value Coupon Shares ($000) Temporary Cash Investment (3.2%) Money Market Fund (3.2%) 3,4 Vanguard Market Liquidity Fund (Cost $229,259) 0.148% 229,259,169 229,259 Total Investments (100.6%) (Cost $5,388,260) Other Assets and Liabilities-Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $16,903,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Non-income producing security - new issue that has not paid a dividend as of June 30, 2012. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $17,473,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,782,837 289,270 — Capital Opportunity Fund Temporary Cash Investments 229,259 — — Total 7,012,096 289,270 — D. The fund invested in a company that was considered to be an affiliated company of the fund because the fund owned more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of this company were as follows: Current Period Transactions Proceeds Sept. 30, 2011 from Jun. 30, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Ascena Retail Group Inc. 1 112,246 — 113,729 — NA 2 Descartes Systems Group Inc. 28,892 — — — 40,272 Formfactor Inc. 35,864 303 223 — 37,327 Strattec Security Corp. 5,088 — 851 60 3,636 Thomas & Betts Corp. 115,739 — 202,246 — — 297,829 60 77,842 1 In January 2011, Dress Barn Inc. changed its name to Ascena Retail Group Inc. 2 Not applicable — At June 30, 2012, the security was still held, but the issuer was no longer an affiliated company of the fund. E. At June 30, 2012, the cost of investment securities for tax purposes was $5,388,260,000. Net unrealized appreciation of investment securities for tax purposes was $1,913,106,000, consisting of unrealized gains of $2,668,004,000 on securities that had risen in value since their purchase and $754,898,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Equity Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (16.4%) * Dollar Tree Inc. 545,640 29,355 Polaris Industries Inc. 372,782 26,646 Advance Auto Parts Inc. 367,800 25,091 Dillard's Inc. Class A 378,220 24,085 Wyndham Worldwide Corp. 445,900 23,517 Virgin Media Inc. 943,300 23,007 * Coinstar Inc. 302,190 20,748 Harley-Davidson Inc. 439,000 20,075 * O'Reilly Automotive Inc. 221,200 18,530 Domino's Pizza Inc. 582,420 18,003 Garmin Ltd. 435,200 16,664 Ulta Salon Cosmetics & Fragrance Inc. 172,700 16,127 Brinker International Inc. 476,650 15,191 Dana Holding Corp. 1,129,300 14,466 * Fifth & Pacific Cos. Inc. 1,332,600 14,299 ^ Buckle Inc. 361,100 14,289 Regal Entertainment Group Class A 887,800 12,216 Foot Locker Inc. 327,100 10,003 Tempur-Pedic International Inc. 373,049 8,726 Jarden Corp. 198,500 8,341 Bob Evans Farms Inc. 206,751 8,311 Crocs Inc. 491,000 7,930 * Tenneco Inc. 277,995 7,456 Weight Watchers International Inc. 137,720 7,101 Thor Industries Inc. 251,500 6,894 Genuine Parts Co. 109,200 6,579 Ameristar Casinos Inc. 367,800 6,536 ^ Sturm Ruger & Co. Inc. 159,800 6,416 Expedia Inc. 132,850 6,386 Starwood Hotels & Resorts Worldwide Inc. 117,300 6,222 * Cheesecake Factory Inc. 185,500 5,929 * Helen of Troy Ltd. 152,500 5,168 Newell Rubbermaid Inc. 261,600 4,745 PetSmart Inc. 68,200 4,650 PVH Corp. 59,000 4,590 * Express Inc. 251,500 4,570 Sinclair Broadcast Group Inc. Class A 502,640 4,554 Ross Stores Inc. 69,524 4,343 * Francesca's Holdings Corp. 151,200 4,084 * Vitamin Shoppe Inc. 54,800 3,010 Aaron's Inc. 106,200 3,007 Blyth Inc. 74,600 2,578 * Conn's Inc. 174,000 2,575 Regis Corp. 129,900 2,333 Scholastic Corp. 78,000 2,196 * Smith & Wesson Holding Corp. 264,300 2,196 Pier 1 Imports Inc. 125,900 2,069 * Liberty Interactive Corp. Class A 104,300 1,855 * Arctic Cat Inc. 49,700 1,817 Brunswick Corp. 81,700 1,815 * LeapFrog Enterprises Inc. 167,900 1,723 Hot Topic Inc. 172,600 1,672 Service Corp. International 128,200 1,586 Cinemark Holdings Inc. 68,200 1,558 * Lamar Advertising Co. Class A 53,300 1,524 * AFC Enterprises Inc. 60,045 1,389 * Red Robin Gourmet Burgers Inc. 43,300 1,321 * Journal Communications Inc. Class A 215,261 1,111 Cato Corp. Class A 36,294 1,106 * BorgWarner Inc. 13,900 912 Consumer Staples (4.5%) * Dean Foods Co. 1,539,004 26,209 Whole Foods Market Inc. 258,100 24,602 Herbalife Ltd. 468,678 22,651 * Monster Beverage Corp. 197,254 14,044 B&G Foods Inc. Class A 471,620 12,545 Lancaster Colony Corp. 108,519 7,728 *,^ Boston Beer Co. Inc. Class A 62,000 7,502 Coca-Cola Enterprises Inc. 186,600 5,232 Safeway Inc. 276,000 5,009 Beam Inc. 68,400 4,274 * Energizer Holdings Inc. 50,100 3,770 Universal Corp. 54,300 2,516 Tyson Foods Inc. Class A 108,500 2,043 Andersons Inc. 36,700 1,566 Cal-Maine Foods Inc. 26,000 1,017 Nu Skin Enterprises Inc. Class A 15,000 704 Energy (6.4%) Western Refining Inc. 1,211,800 26,987 Pioneer Natural Resources Co. 299,300 26,401 * Tesoro Corp. 1,055,000 26,333 Core Laboratories NV 192,000 22,253 Helmerich & Payne Inc. 482,092 20,961 * Rosetta Resources Inc. 311,645 11,419 * Denbury Resources Inc. 616,800 9,320 * Stone Energy Corp. 323,212 8,190 * Helix Energy Solutions Group Inc. 487,700 8,003 HollyFrontier Corp. 219,200 7,766 Energy XXI Bermuda Ltd. 208,500 6,524 * Hornbeck Offshore Services Inc. 70,000 2,715 * Vaalco Energy Inc. 305,500 2,636 * Cloud Peak Energy Inc. 151,300 2,559 W&T Offshore Inc. 158,250 2,421 Crosstex Energy Inc. 172,475 2,415 * Nabors Industries Ltd. 148,100 2,133 * Plains Exploration & Production Co. 58,000 2,040 * Energy Partners Ltd. 101,600 1,717 * Contango Oil & Gas Co. 29,000 1,717 * OYO Geospace Corp. 17,250 1,552 * SEACOR Holdings Inc. 17,200 1,537 Berry Petroleum Co. Class A 18,800 746 Swift Energy Co. 34,300 638 Financials (19.5%) Torchmark Corp. 583,995 29,521 * Arch Capital Group Ltd. 692,726 27,494 Discover Financial Services 740,925 25,621 * World Acceptance Corp. 338,783 22,292 American Financial Group Inc. 539,689 21,172 KeyCorp 2,401,630 18,589 NASDAQ OMX Group Inc. 729,200 16,531 Kimco Realty Corp. 811,400 15,441 Commerce Bancshares Inc. 388,530 14,725 Assurant Inc. 409,700 14,274 Digital Realty Trust Inc. 189,200 14,203 Camden Property Trust 185,400 12,546 Taubman Centers Inc. 158,150 12,203 Douglas Emmett Inc. 511,500 11,816 Huntington Bancshares Inc. 1,841,000 11,782 Liberty Property Trust 310,000 11,420 Extra Space Storage Inc. 367,140 11,235 CBL & Associates Properties Inc. 567,574 11,090 Hospitality Properties Trust 445,200 11,028 Post Properties Inc. 221,700 10,852 Brandywine Realty Trust 870,832 10,746 Moody's Corp. 290,900 10,632 Allied World Assurance Co. Holdings AG 133,700 10,625 * Altisource Portfolio Solutions SA 131,009 9,594 * Forest City Enterprises Inc. Class A 656,805 9,589 Sun Communities Inc. 212,143 9,385 DCT Industrial Trust Inc. 1,460,300 9,200 Cash America International Inc. 207,300 9,130 ProAssurance Corp. 99,800 8,891 ^ Lexington Realty Trust 1,048,300 8,879 Entertainment Properties Trust 215,200 8,847 * First Industrial Realty Trust Inc. 687,825 8,680 Weingarten Realty Investors 292,300 7,699 Omega Healthcare Investors Inc. 340,500 7,661 Bank of the Ozarks Inc. 234,820 7,063 Protective Life Corp. 231,900 6,820 Macerich Co. 114,000 6,732 Bank of Hawaii Corp. 141,900 6,520 * Sunstone Hotel Investors Inc. 588,600 6,469 International Bancshares Corp. 331,225 6,466 Nelnet Inc. Class A 278,312 6,401 * Credit Acceptance Corp. 74,379 6,280 CVB Financial Corp. 532,900 6,208 BOK Financial Corp. 101,021 5,879 UMB Financial Corp. 109,088 5,589 Everest Re Group Ltd. 47,400 4,906 Apartment Investment & Management Co. Class A 171,800 4,644 City Holding Co. 137,705 4,639 Provident Financial Services Inc. 293,425 4,504 Umpqua Holdings Corp. 302,000 3,974 Amtrust Financial Services Inc. 130,400 3,874 Cathay General Bancorp 185,510 3,063 Apollo Residential Mortgage Inc. 153,400 2,958 AvalonBay Communities Inc. 20,800 2,943 * American Capital Ltd. 288,089 2,901 East West Bancorp Inc. 112,500 2,639 * Knight Capital Group Inc. Class A 211,500 2,525 Duke Realty Corp. 171,300 2,508 Old National Bancorp 200,000 2,402 Republic Bancorp Inc./KY Class A 106,911 2,379 Ezcorp Inc. Class A 98,709 2,316 * First Cash Financial Services Inc. 53,200 2,137 National Penn Bancshares Inc. 210,800 2,017 PrivateBancorp Inc. Class A 134,500 1,985 * Texas Capital Bancshares Inc. 48,400 1,955 Ramco-Gershenson Properties Trust 148,300 1,864 * iStar Financial Inc. 279,055 1,800 Webster Financial Corp. 82,500 1,787 Montpelier Re Holdings Ltd. 83,000 1,767 Pennsylvania REIT 117,200 1,756 * St. Joe Co. 109,100 1,725 *,^ Rouse Properties Inc. 121,400 1,645 Bancfirst Corp. 38,783 1,625 Susquehanna Bancshares Inc. 157,400 1,621 Health Care REIT Inc. 27,600 1,609 Associated Banc-Corp 120,200 1,586 First Citizens BancShares Inc. Class A 9,300 1,550 Oritani Financial Corp. 94,900 1,366 Southside Bancshares Inc. 56,664 1,274 Camden National Corp. 25,345 928 MFA Financial Inc. 92,300 728 American Capital Agency Corp. 21,300 716 Health Care (11.4%) AmerisourceBergen Corp. Class A 841,604 33,117 * Watson Pharmaceuticals Inc. 446,200 33,014 Perrigo Co. 250,650 29,559 Cooper Cos. Inc. 323,015 25,764 Omnicare Inc. 816,600 25,503 * WellCare Health Plans Inc. 420,100 22,265 * Health Net Inc. 910,000 22,086 * Mylan Inc. 896,800 19,165 * LifePoint Hospitals Inc. 274,035 11,230 * Cubist Pharmaceuticals Inc. 290,900 11,028 * Salix Pharmaceuticals Ltd. 183,305 9,979 * Pharmacyclics Inc. 177,000 9,666 * Magellan Health Services Inc. 188,600 8,549 * Arena Pharmaceuticals Inc. 844,000 8,423 Vertex Pharmaceuticals Inc. 144,300 8,069 * ResMed Inc. 254,983 7,956 * Charles River Laboratories International Inc. 234,900 7,695 * Medicines Co. 330,875 7,590 * Regeneron Pharmaceuticals Inc. 57,200 6,533 * Questcor Pharmaceuticals Inc. 112,400 5,984 * Thoratec Corp. 141,100 4,738 * ViroPharma Inc. 160,600 3,806 * Mettler-Toledo International Inc. 23,991 3,739 * Akorn Inc. 234,367 3,696 PDL BioPharma Inc. 482,100 3,196 * Wright Medical Group Inc. 119,700 2,556 * ArthroCare Corp. 85,200 2,495 * Auxilium Pharmaceuticals Inc. 92,500 2,487 West Pharmaceutical Services Inc. 41,800 2,111 * Spectrum Pharmaceuticals Inc. 133,900 2,084 Ensign Group Inc. 67,000 1,894 * Centene Corp. 60,300 1,819 * Molina Healthcare Inc. 72,600 1,703 * Cyberonics Inc. 37,400 1,681 * Universal American Corp. 130,700 1,376 * Genomic Health Inc. 38,408 1,283 Chemed Corp. 18,200 1,100 * Jazz Pharmaceuticals plc 19,200 864 * Bio-Rad Laboratories Inc. Class A 8,200 820 * RTI Biologics Inc. 166,700 627 Industrials (13.8%) Textron Inc. 1,139,900 28,349 Iron Mountain Inc. 749,300 24,697 Triumph Group Inc. 423,666 23,840 * United Rentals Inc. 646,347 22,002 * Delta Air Lines Inc. 1,829,100 20,029 ^ Pitney Bowes Inc. 1,228,650 18,393 Towers Watson & Co. Class A 265,100 15,879 Cintas Corp. 343,600 13,266 * US Airways Group Inc. 890,900 11,876 * BE Aerospace Inc. 270,950 11,830 Sauer-Danfoss Inc. 314,423 10,983 Toro Co. 148,200 10,862 Robbins & Myers Inc. 246,500 10,309 AGCO Corp. 222,950 10,195 * Alaska Air Group Inc. 279,790 10,044 AO Smith Corp. 175,900 8,600 * EnerSys 242,357 8,499 Barnes Group Inc. 318,400 7,734 * JetBlue Airways Corp. 1,334,900 7,075 Trinity Industries Inc. 265,000 6,620 Applied Industrial Technologies Inc. 179,200 6,604 Kennametal Inc. 190,600 6,318 NACCO Industries Inc. Class A 53,900 6,266 * WESCO International Inc. 103,800 5,974 Hubbell Inc. Class B 74,900 5,838 * Spirit Airlines Inc. 282,700 5,501 * Moog Inc. Class A 126,500 5,231 * Huntington Ingalls Industries Inc. 128,900 5,187 Dun & Bradstreet Corp. 70,400 5,010 * Dollar Thrifty Automotive Group Inc. 59,640 4,828 * Trimas Corp. 239,700 4,818 * Generac Holdings Inc. 199,800 4,807 Aircastle Ltd. 386,600 4,659 JB Hunt Transport Services Inc. 73,800 4,398 Lincoln Electric Holdings Inc. 99,800 4,370 Macquarie Infrastructure Co. LLC 129,900 4,324 Donaldson Co. Inc. 126,800 4,231 Amerco Inc. 45,740 4,115 * ACCO Brands Corp. 395,600 4,090 Werner Enterprises Inc. 154,737 3,697 Belden Inc. 99,300 3,312 * Hexcel Corp. 125,400 3,234 * United Continental Holdings Inc. 122,100 2,971 Armstrong World Industries Inc. 58,800 2,891 Standex International Corp. 67,750 2,884 Ceradyne Inc. 95,300 2,444 GATX Corp. 61,400 2,364 Steelcase Inc. Class A 255,700 2,309 Exelis Inc. 225,500 2,223 * General Cable Corp. 83,500 2,166 Corrections Corp. of America 73,400 2,162 Deluxe Corp. 86,113 2,148 Nielsen Holdings NV 79,700 2,090 Mueller Industries Inc. 48,800 2,078 Crane Co. 55,400 2,015 * Teledyne Technologies Inc. 32,100 1,979 Brink's Co. 70,800 1,641 Mine Safety Appliances Co. 40,500 1,630 * Dycom Industries Inc. 74,000 1,377 Actuant Corp. Class A 49,100 1,334 Primoris Services Corp. 93,500 1,122 United Stationers Inc. 39,922 1,076 G&K Services Inc. Class A 31,100 970 Franklin Electric Co. Inc. 17,600 900 * ICF International Inc. 35,000 834 Information Technology (15.8%) KLA-Tencor Corp. 638,475 31,445 * Alliance Data Systems Corp. 231,900 31,307 Seagate Technology plc 1,176,950 29,106 * Gartner Inc. 665,191 28,637 IAC/InterActiveCorp 570,000 25,992 * Western Digital Corp. 814,300 24,820 * LSI Corp. 3,500,400 22,298 Anixter International Inc. 407,408 21,613 * Fiserv Inc. 282,900 20,431 * Cadence Design Systems Inc. 1,827,400 20,083 * CACI International Inc. Class A 349,000 19,202 * Avnet Inc. 456,000 14,072 Avago Technologies Ltd. 285,600 10,253 * Teradata Corp. 140,300 10,103 Fair Isaac Corp. 233,000 9,851 Lender Processing Services Inc. 386,600 9,773 Lexmark International Inc. Class A 353,806 9,404 * CommVault Systems Inc. 180,500 8,947 * Tech Data Corp. 182,700 8,801 * Cardtronics Inc. 283,896 8,577 * Advanced Micro Devices Inc. 1,456,735 8,347 * Aspen Technology Inc. 293,100 6,785 Jabil Circuit Inc. 332,900 6,768 * FEI Co. 141,300 6,760 ^ Freescale Semiconductor Ltd. 658,150 6,746 * Kulicke & Soffa Industries Inc. 748,600 6,678 MAXIMUS Inc. 113,540 5,876 DST Systems Inc. 103,230 5,606 * Ingram Micro Inc. 299,500 5,232 Total System Services Inc. 180,600 4,322 * Unisys Corp. 205,900 4,025 * SYNNEX Corp. 113,274 3,907 Diebold Inc. 105,800 3,905 Plantronics Inc. 110,900 3,704 * Ultratech Inc. 115,400 3,635 * Manhattan Associates Inc. 79,200 3,620 * Insight Enterprises Inc. 198,800 3,346 * TiVo Inc. 340,900 2,819 * NETGEAR Inc. 81,106 2,799 Heartland Payment Systems Inc. 91,400 2,749 * Teradyne Inc. 186,917 2,628 * Mentor Graphics Corp. 150,000 2,250 * Lam Research Corp. 57,825 2,182 * Electronics for Imaging Inc. 122,300 1,987 Maxim Integrated Products Inc. 75,250 1,929 * Stamps.com Inc. 76,900 1,897 * Acxiom Corp. 118,700 1,794 * FormFactor Inc. 267,200 1,729 * Plexus Corp. 58,900 1,661 * Silicon Graphics International Corp. 252,488 1,621 * Monolithic Power Systems Inc. 75,600 1,502 NIC Inc. 115,750 1,470 * Volterra Semiconductor Corp. 60,800 1,426 * Integrated Device Technology Inc. 249,800 1,404 * Liquidity Services Inc. 26,500 1,357 MercadoLibre Inc. 14,000 1,061 * Flextronics International Ltd. 134,670 835 Blackbaud Inc. 30,300 778 * Quantum Corp. 340,600 691 ANADIGICS Inc. 334,200 605 Brightpoint Inc. 105,000 568 Materials (6.5%) CF Industries Holdings Inc. 185,800 35,997 Eastman Chemical Co. 622,736 31,367 Rockwood Holdings Inc. 546,010 24,216 Domtar Corp. 230,025 17,645 * Coeur d'Alene Mines Corp. 697,300 12,245 Valspar Corp. 190,400 9,994 Buckeye Technologies Inc. 279,608 7,966 * WR Grace & Co. 144,800 7,305 Cytec Industries Inc. 113,900 6,679 Westlake Chemical Corp. 127,386 6,657 * Graphic Packaging Holding Co. 999,019 5,495 Sherwin-Williams Co. 35,900 4,751 American Vanguard Corp. 169,800 4,515 Georgia Gulf Corp. 134,900 3,463 Noranda Aluminum Holding Corp. 366,600 2,918 * Innospec Inc. 87,200 2,582 * KapStone Paper and Packaging Corp. 161,600 2,561 Neenah Paper Inc. 93,600 2,498 Haynes International Inc. 43,100 2,196 FMC Corp. 40,000 2,139 Huntsman Corp. 152,800 1,977 Schweitzer-Mauduit International Inc. 27,589 1,880 * Chemtura Corp. 125,500 1,820 * TPC Group Inc. 48,540 1,794 Minerals Technologies Inc. 26,300 1,677 NewMarket Corp. 5,222 1,131 Albemarle Corp. 14,600 871 Telecommunication Services (0.5%) * MetroPCS Communications Inc. 2,050,587 12,406 Vonage Holdings Corp. 1,274,780 2,562 Consolidated Communications Holdings Inc. 61,874 916 Utilities (4.6%) CMS Energy Corp. 1,079,662 25,372 Ameren Corp. 658,100 22,073 Portland General Electric Co. 554,800 14,791 DTE Energy Co. 223,350 13,251 PNM Resources Inc. 662,335 12,942 Southwest Gas Corp. 271,640 11,857 TECO Energy Inc. 485,500 8,768 Pinnacle West Capital Corp. 147,700 7,642 Wisconsin Energy Corp. 151,700 6,003 Questar Corp. 219,700 4,583 NorthWestern Corp. 88,397 3,244 Avista Corp. 113,100 3,020 El Paso Electric Co. 67,600 2,242 American Water Works Co. Inc. 64,000 2,194 WGL Holdings Inc. 44,671 1,776 Cleco Corp. 42,200 1,765 MGE Energy Inc. 25,000 1,182 Vectren Corp. 39,700 1,172 Laclede Group Inc. 27,600 1,099 Total Common Stocks (Cost $2,710,738) Coupon Temporary Cash Investments (1.5%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.148% 44,144,679 44,145 Face Market Maturity Amount Value Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4 United States Treasury Note/Bond 1.375% 9/15/12 2,000 2,005 Total Temporary Cash Investments (Cost $46,150) Total Investments (100.9%) (Cost $2,756,888) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $16,102,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $16,221,000 of collateral received for securities on loan. 4 Securities with a value of $2,005,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. Strategic Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,109,697 — — Temporary Cash Investments 44,145 2,005 — Futures Contracts—Assets 1 712 — — Futures Contracts—Liabilities 1 (94) — — Total 3,154,460 2,005 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Strategic Equity Fund At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini Russell 2000 Index September 2012 150 11,931 506 E-mini S&P MidCap 400 Index September 2012 65 6,107 151 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2012, the cost of investment securities for tax purposes was $2,756,888,000. Net unrealized appreciation of investment securities for tax purposes was $398,959,000, consisting of unrealized gains of $519,370,000 on securities that had risen in value since their purchase and $120,411,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Global Equity Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (95.4%) 1 Argentina (0.0%) Arcos Dorados Holdings Inc. Class A 58,146 859 Australia (0.7%) Santos Ltd. 501,469 5,523 National Australia Bank Ltd. 164,640 4,010 Brambles Ltd. 549,615 3,486 Australia & New Zealand Banking Group Ltd. 146,214 3,331 Amcor Ltd. 399,839 2,919 BHP Billiton Ltd. 80,233 2,613 Orica Ltd. 59,242 1,509 Iluka Resources Ltd. 117,143 1,383 Cochlear Ltd. 12,620 857 Challenger Ltd. 162,067 544 Alumina Ltd. 455,071 373 Beach Energy Ltd. 260,249 254 DuluxGroup Ltd. 59,322 184 Austria (0.1%) Andritz AG 21,806 1,121 Oesterreichische Post AG 27,351 919 Raiffeisen Bank International AG 5,662 185 * Erste Group Bank AG 7,881 150 Belgium (0.3%) Anheuser-Busch InBev NV 94,895 7,482 Groupe Bruxelles Lambert SA 32,773 2,224 Brazil (0.9%) Petroleo Brasileiro SA ADR Type A 599,300 10,871 Vale SA Class B ADR 448,000 8,740 Banco do Brasil SA 442,500 4,285 BM&FBovespa SA 415,100 2,094 Odontoprev SA 378,953 1,911 Embraer SA ADR 49,231 1,306 Cia de Saneamento Basico do Estado de Sao Paulo ADR 14,601 1,108 * OGX Petroleo e Gas Participacoes SA 391,903 1,073 Multiplan Empreendimentos Imobiliarios SA 34,500 842 Petroleo Brasileiro SA ADR 34,900 655 Duratex SA 83,800 447 MRV Engenharia e Participacoes SA 94,400 435 Diagnosticos da America SA 60,700 397 Localiza Rent a Car SA 18,147 273 WEG SA 22,100 212 Canada (3.8%) Rogers Communications Inc. Class B 703,255 25,496 ^ Agrium Inc. 259,990 23,042 Bombardier Inc. Class B 3,931,616 15,524 Imperial Oil Ltd. 277,992 11,629 Toronto-Dominion Bank 145,800 11,411 Magna International Inc. 268,000 10,585 Suncor Energy Inc. 271,400 7,848 Onex Corp. 147,253 5,717 BCE Inc. (Foreign Shares) 132,531 5,465 Bank of Montreal 73,484 4,061 Nexen Inc. 228,381 3,867 Fairfax Financial Holdings Ltd. 8,579 3,365 BCE Inc. 45,310 1,867 Encana Corp. 86,400 1,799 Ritchie Bros Auctioneers Inc. 83,191 1,768 Kinross Gold Corp. 214,030 1,747 Goldcorp Inc. 44,800 1,687 Aimia Inc. 86,213 1,147 * CGI Group Inc. Class A 44,000 1,057 Alimentation Couche Tard Inc. Class B 13,900 607 Methanex Corp. 21,400 596 Saputo Inc. 11,200 466 Empire Co. Ltd. Class A 4,500 237 * Catalyst Paper Corp. 1,158,844 17 Yellow Media Inc. 83,441 3 * Nortel Networks Corp. 241,295 3 Chile (0.1%) Enersis SA ADR 229,729 4,296 Vina Concha y Toro SA 299,789 587 Quinenco SA 146,924 404 China (2.2%) China Mobile Ltd. 2,360,000 25,907 China Petroleum & Chemical Corp. 18,742,000 16,750 PetroChina Co. Ltd. 11,302,000 14,628 Tsingtao Brewery Co. Ltd. 1,608,000 9,189 Mindray Medical International Ltd. ADR 131,884 3,995 Evergrande Real Estate Group Ltd. 3,654,000 1,892 GCL-Poly Energy Holdings Ltd. 7,800,000 1,724 Shandong Weigao Group Medical Polymer Co. Ltd. 1,460,000 1,630 * Baidu Inc. ADR 11,200 1,288 * NetEase Inc. ADR 20,400 1,200 China Resources Enterprise Ltd. 336,067 1,004 Want Want China Holdings Ltd. 695,994 861 Tingyi Cayman Islands Holding Corp. 186,373 480 * SINA Corp. 8,900 461 Silver Grant International 1,692,000 315 Weiqiao Textile Co. 778,185 290 Colombia (0.0%) Cementos Argos SA 64,150 252 Inversiones Argos SA Prior Pfd. 19,886 178 Cyprus (0.0%) Globaltrans Investment plc GDR 53,384 964 Denmark (0.6%) Carlsberg A/S Class B 61,274 4,837 Coloplast A/S Class B 24,145 4,341 Novo Nordisk A/S Class B 26,127 3,789 * William Demant Holding A/S 26,776 2,407 GN Store Nord A/S 186,511 2,255 * Jyske Bank A/S 37,703 1,017 * Danske Bank A/S 62,838 874 * Topdanmark A/S 3,899 668 AP Moeller - Maersk A/S Class B 89 584 * Bang & Olufsen A/S 33,672 362 *,^ Vestas Wind Systems A/S 39,297 218 Egypt (0.1%) Ezz Steel 1,397,944 1,650 * Egyptian Financial Group-Hermes Holding 391,843 671 Finland (0.2%) Sampo Oyj 164,626 4,271 Metso Oyj 78,220 2,697 Tieto Oyj 56,943 910 Wartsila OYJ Abp 19,854 650 Cargotec Oyj Class B 15,037 346 * Outokumpu Oyj 214,800 209 Nokia Oyj 70,491 144 France (2.2%) European Aeronautic Defence and Space Co. NV 582,109 20,659 Total SA 250,724 11,285 BNP Paribas SA 253,527 9,775 Bouygues SA 238,521 6,400 * Societe Generale SA 193,888 4,547 Safran SA 98,910 3,673 Sanofi 41,189 3,118 Legrand SA 91,749 3,114 Cie Generale des Etablissements Michelin 44,610 2,919 Renault SA 70,190 2,803 ArcelorMittal 101,392 1,551 AXA SA 110,826 1,482 Societe BIC SA 13,803 1,426 Groupe Eurotunnel SA 161,478 1,313 Thales SA 36,712 1,213 Eurofins Scientific 9,450 1,174 Neopost SA 21,174 1,130 ^ Carrefour SA 56,773 1,048 Technip SA 8,255 860 Edenred 26,202 743 Imerys SA 7,677 391 SA des Ciments Vicat 7,459 361 ^ Alstom SA 8,304 263 Nexity SA 9,290 221 * Alcatel-Lucent ADR 131,498 214 APERAM 722 10 *,^ Eurofins Scientific Warrants Exp. 06/29/2017 249 9 Germany (2.1%) BASF SE 146,660 10,198 Deutsche Post AG 565,549 10,007 Bayer AG 99,756 7,188 E.ON AG 279,286 6,035 Allianz SE 56,820 5,715 Fresenius Medical Care AG & Co. KGaA 71,944 5,081 Muenchener Rueckversicherungs AG 34,666 4,892 Deutsche Lufthansa AG 321,891 3,721 Volkswagen AG Prior Pfd. 22,300 3,533 Daimler AG 77,968 3,504 Deutsche Bank AG 80,154 2,893 SAP AG 47,553 2,816 Bayerische Motoren Werke AG 37,224 2,694 Deutsche Boerse AG 32,444 1,750 Suedzucker AG 44,182 1,567 Hannover Rueckversicherung AG 19,806 1,180 Siemens AG 11,664 980 Adidas AG 9,352 670 Infineon Technologies AG 94,686 641 GEA Group AG 21,137 563 Duerr AG 8,554 528 Axel Springer AG 11,289 485 Aurubis AG 6,953 336 Merck KGaA 3,162 316 Celesio AG 15,140 248 Gildemeister AG 14,555 230 * Deutz AG 34,185 174 Greece (0.1%) * Coca Cola Hellenic Bottling Co. SA 173,928 3,080 Motor Oil Hellas Corinth Refineries SA 118,599 811 OPAP SA 28,458 178 Hong Kong (3.6%) Jardine Strategic Holdings Ltd. 1,135,400 34,902 Jardine Matheson Holdings Ltd. 603,102 29,377 New World Development Co. Ltd. 11,323,097 13,343 Television Broadcasts Ltd. 1,142,000 7,961 First Pacific Co. Ltd. 7,570,400 7,852 SmarTone Telecommunications Holdings Ltd. 3,840,580 7,456 Wheelock & Co. Ltd. 1,788,000 6,794 Esprit Holdings Ltd. 5,174,743 6,702 CLP Holdings Ltd. 538,000 4,572 Hongkong & Shanghai Hotels 3,058,378 4,089 Midland Holdings Ltd. 6,608,000 3,224 Henderson Land Development Co. Ltd. 458,466 2,549 Hong Kong Aircraft Engineering Co. Ltd. 170,400 2,248 Texwinca Holdings Ltd. 487,139 462 * Next Media Ltd. 6,072,000 442 Goodbaby International Holdings Ltd. 1,261,000 370 * I-CABLE Communications Ltd. 6,402,000 309 SJM Holdings Ltd. 115,000 215 City Telecom HK Ltd. ADR 17,300 172 Hungary (0.0%) OTP Bank plc 17,667 281 India (0.3%) Tata Motors Ltd. 1,688,301 7,398 Zee Entertainment Enterprises Ltd. 423,471 1,120 Grasim Industries Ltd. 14,244 676 Havells India Ltd. 56,327 592 United Breweries Ltd. 56,578 553 * Dish TV India Ltd. 445,283 511 Tata Consultancy Services Ltd. 20,910 482 Indian Bank 132,817 421 Infosys Ltd. ADR 7,900 356 Sun TV Network Ltd. 61,060 333 Allahabad Bank 86,868 235 * Idea Cellular Ltd. 116,891 160 Indonesia (0.5%) * Bank Pan Indonesia Tbk PT 78,480,843 6,665 Indofood Sukses Makmur Tbk PT 6,949,500 3,615 Matahari Putra Prima Tbk PT 22,549,275 2,321 Semen Gresik Persero Tbk PT 1,090,000 1,323 Bank Negara Indonesia Persero Tbk PT 2,338,111 961 Gajah Tunggal Tbk PT 2,642,500 647 Telekomunikasi Indonesia Persero Tbk PT ADR 16,604 578 Citra Marga Nusaphala Persada Tbk PT 2,020,500 424 Bank Rakyat Indonesia Persero Tbk PT 588,768 403 Gudang Garam Tbk PT 42,000 277 * Mayora Indah Tbk PT 70,000 190 Ace Hardware Indonesia Tbk PT 264,000 143 * Mulia Industrindo Tbk PT 921,000 34 Sumber Alfaria Trijaya Tbk PT 17,180 9 Ireland (0.3%) Paddy Power plc 35,818 2,338 * Ryanair Holdings plc ADR 68,371 2,079 Dragon Oil plc 137,335 1,170 * Governor & Co. of the Bank of Ireland 7,513,588 949 CRH plc 48,801 935 CRH plc (London Shares) 38,614 745 Irish Continental Group plc 36,081 695 DCC plc (London Shares) 28,986 676 DCC plc 14,768 342 * Independent News & Media plc 318,558 81 * Irish Bank Resolution Corp. Ltd. 122,273 — Israel (0.0%) Teva Pharmaceutical Industries Ltd. ADR 17,300 682 Italy (0.7%) Saipem SPA 107,207 4,774 Telecom Italia SPA (Registered) 3,703,100 3,659 ^ Luxottica Group SPA ADR 94,994 3,318 Enel SPA 891,540 2,879 Telecom Italia SPA (Bearer) 2,707,300 2,194 Fiat Industrial SPA 219,090 2,157 Luxottica Group SPA 61,709 2,155 * Fiat SPA 218,604 1,102 * UniCredit SPA 190,215 721 Davide Campari-Milano SPA 92,610 645 Exor SPA 19,437 418 ^ Intesa Sanpaolo SPA (Registered) 218,567 311 * Finmeccanica SPA 39,468 160 Japan (7.8%) Nippon Telegraph & Telephone Corp. 680,200 31,718 Daito Trust Construction Co. Ltd. 217,200 20,589 Hitachi Ltd. 3,105,000 19,145 Marubeni Corp. 2,045,000 13,626 Fujitsu Ltd. 2,494,000 11,936 Mitsubishi UFJ Financial Group Inc. 2,233,300 10,699 Otsuka Holdings Co. Ltd. 304,700 9,353 Nissan Motor Co. Ltd. 735,900 6,988 Japan Tobacco Inc. 234,400 6,944 Sumitomo Mitsui Financial Group Inc. 208,300 6,881 NTT Data Corp. 2,219 6,811 Namco Bandai Holdings Inc. 471,150 6,461 Toyota Motor Corp. 121,300 4,896 JX Holdings Inc. 915,950 4,721 ORIX Corp. 44,440 4,142 Honda Motor Co. Ltd. 112,800 3,936 Sharp Corp. 758,000 3,862 Toyota Tsusho Corp. 187,200 3,578 Kao Corp. 120,300 3,318 Dainippon Sumitomo Pharma Co. Ltd. 320,700 3,277 East Japan Railway Co. 51,800 3,253 Inpex Corp. 550 3,089 Daiwa House Industry Co. Ltd. 213,000 3,021 Seven & I Holdings Co. Ltd. 100,200 3,021 Sumitomo Electric Industries Ltd. 237,500 2,959 Tokyo Gas Co. Ltd. 570,000 2,913 Yamada Denki Co. Ltd. 50,320 2,576 Tokyo Electron Ltd. 52,400 2,457 LIXIL Group Corp. 112,900 2,383 Yamaha Motor Co. Ltd. 230,300 2,205 Isetan Mitsukoshi Holdings Ltd. 199,400 2,118 Astellas Pharma Inc. 48,300 2,108 Aisin Seiki Co. Ltd. 57,300 1,915 Secom Co. Ltd. 41,600 1,908 Yamato Holdings Co. Ltd. 116,000 1,868 Alfresa Holdings Corp. 34,700 1,843 Ship Healthcare Holdings Inc. 74,300 1,791 Nintendo Co. Ltd. 15,000 1,752 Dai-ichi Life Insurance Co. Ltd. 1,451 1,680 ITOCHU Corp. 152,200 1,600 Konica Minolta Holdings Inc. 202,000 1,591 Mitsubishi Estate Co. Ltd. 84,000 1,507 Dentsu Inc. 50,500 1,497 Kirin Holdings Co. Ltd. 127,000 1,497 West Japan Railway Co. 36,200 1,489 MS&AD Insurance Group Holdings 85,100 1,489 Toyo Seikan Kaisha Ltd. 120,500 1,462 NET One Systems Co. Ltd. 109,400 1,460 Calsonic Kansei Corp. 259,000 1,409 Rohm Co. Ltd. 35,900 1,383 Obayashi Corp. 310,000 1,361 Sekisui House Ltd. 143,000 1,350 Daihatsu Motor Co. Ltd. 75,000 1,313 Nippon Meat Packers Inc. 98,000 1,297 * Mazda Motor Corp. 887,000 1,208 Fukuoka Financial Group Inc. 302,000 1,179 SKY Perfect JSAT Holdings Inc. 2,509 1,130 Nichii Gakkan Co. 118,000 1,092 *,^ Olympus Corp. 64,800 1,050 NKSJ Holdings Inc. 48,200 1,026 * Sumco Corp. 112,400 1,022 Sumitomo Forestry Co. Ltd. 112,400 1,009 Toyo Suisan Kaisha Ltd. 37,000 987 Marui Group Co. Ltd. 128,600 984 Central Japan Railway Co. 106 835 Onward Holdings Co. Ltd. 109,000 825 Shiseido Co. Ltd. 49,000 773 Shimizu Corp. 220,000 763 Chiba Bank Ltd. 127,000 763 Hitachi Metals Ltd. 63,000 752 NSK Ltd. 116,000 752 Kinden Corp. 112,000 734 IHI Corp. 327,000 699 Zeon Corp. 90,000 686 Pioneer Corp. 192,600 682 Brother Industries Ltd. 58,000 664 Sega Sammy Holdings Inc. 31,200 635 Mitsubishi Corp. 30,800 623 Azbil Corp. 29,300 601 Kyowa Hakko Kirin Co. Ltd. 58,000 597 Bank of Yokohama Ltd. 122,000 577 Hitachi Chemical Co. Ltd. 36,300 572 Omron Corp. 25,900 549 HIS Co. Ltd. 13,500 480 Taiyo Nippon Sanso Corp. 80,000 467 Unipres Corp. 17,600 460 Misawa Homes Co. Ltd. 28,000 456 Nippon Suisan Kaisha Ltd. 163,200 443 Ryosan Co. Ltd. 22,500 441 IT Holdings Corp. 34,900 418 Toho Holdings Co. Ltd. 19,400 394 Nippo Corp. 34,000 377 United Arrows Ltd. 14,800 370 Futaba Corp./Chiba 23,100 361 MediPal Holdings Corp. 23,500 333 Shimachu Co. Ltd. 14,500 317 Itochu Techno-Solutions Corp. 6,500 314 Nagase & Co. Ltd. 25,000 311 Aoyama Trading Co. Ltd. 14,900 306 Nomura Real Estate Holdings Inc. 16,700 306 Seino Holdings Co. Ltd. 45,000 301 Avex Group Holdings Inc. 20,200 299 Otsuka Corp. 3,500 298 Tsuruha Holdings Inc. 4,700 292 Fuji Media Holdings Inc. 169 290 Nihon Unisys Ltd. 39,100 288 Suzuken Co. Ltd. 8,300 280 Alpine Electronics Inc. 23,000 275 Fuji Soft Inc. 16,300 273 Geo Holdings Corp. 244 272 Universal Entertainment Corp. 13,000 271 Autobacs Seven Co. Ltd. 5,400 264 Xebio Co. Ltd. 11,400 261 Resorttrust Inc. 15,600 260 DCM Holdings Co. Ltd. 35,800 254 Izumi Co. Ltd. 12,600 253 Press Kogyo Co. Ltd. 49,000 251 Yellow Hat Ltd. 14,700 250 Kawai Musical Instruments Manufacturing Co. Ltd. 103,000 250 Nippon Express Co. Ltd. 60,000 248 Idemitsu Kosan Co. Ltd. 2,700 242 TS Tech Co. Ltd. 13,100 240 Tokyo Ohka Kogyo Co. Ltd. 10,700 238 Daicel Corp. 36,000 221 Gulliver International Co. Ltd. 6,790 218 Tokyo Seimitsu Co. Ltd. 12,100 215 Round One Corp. 38,700 207 Melco Holdings Inc. 8,600 188 Fujitsu Frontech Ltd. 25,500 156 EDION Corp. 29,600 149 JVC Kenwood Corp. 38,100 133 Toppan Forms Co. Ltd. 10,100 86 Malaysia (1.5%) CIMB Group Holdings Bhd. 6,616,838 15,857 Genting Malaysia Bhd. 10,524,800 12,012 AMMB Holdings Bhd. 4,214,287 8,390 Sime Darby Bhd. 1,803,157 5,642 Telekom Malaysia Bhd. 3,043,375 5,440 British American Tobacco Malaysia Bhd. 160,400 2,841 Multi-Purpose Holdings Bhd. 1,744,190 1,823 Carlsberg Brewery Malaysia Bhd. 400,300 1,525 * Malaysian Airline System Bhd. 3,279,566 1,130 Genting Bhd. 135,800 406 * UEM Land Holdings Bhd. 315,900 209 Mexico (0.5%) America Movil SAB de CV ADR 533,891 13,913 * Cemex SAB de CV ADR 279,271 1,880 Fomento Economico Mexicano SAB de CV ADR 10,300 919 Bolsa Mexicana de Valores SAB de CV 373,700 737 * Genomma Lab Internacional SAB de CV Class B 360,531 713 Grupo Carso SAB de CV 197,600 642 Grupo Financiero Banorte SAB de CV 91,500 474 Netherlands (0.6%) * ING Groep NV 940,240 6,303 Heineken NV 65,866 3,435 Koninklijke DSM NV 69,341 3,419 ^ Koninklijke KPN NV 254,981 2,438 Koninklijke Boskalis Westminster NV 62,410 2,059 * QIAGEN NV 72,400 1,209 ASML Holding NV 16,662 856 Akzo Nobel NV 15,434 726 Koninklijke Philips Electronics NV 27,074 534 Randstad Holding NV 13,740 405 Wolters Kluwer NV 22,352 355 TNT Express NV 12,503 147 PostNL NV 13,197 55 *,^ Eurocastle Investment Ltd. 275,977 24 New Zealand (0.0%) Telecom Corp. of New Zealand Ltd. 282,806 538 * Chorus Ltd. 56,561 143 * PGG Wrightson Ltd. 51,996 12 Norway (0.5%) Statoil ASA 470,700 11,226 Seadrill Ltd. 101,920 3,635 DNB ASA 160,452 1,595 Norsk Hydro ASA 289,265 1,304 Schibsted ASA 36,602 1,189 * Storebrand ASA 63,234 248 Philippines (2.0%) Ayala Corp. 2,458,573 27,533 ABS-CBN Holdings Corp. 13,521,188 11,891 Globe Telecom Inc. 368,370 9,785 DMCI Holdings Inc. 5,365,760 7,290 Jollibee Foods Corp. 2,802,990 6,950 Lopez Holdings Corp. 33,935,874 4,817 BDO Unibank Inc. 1,423,982 2,153 SM Investments Corp. 105,900 1,843 Bank of the Philippine Islands 268,300 477 Universal Robina Corp. 280,300 420 Poland (0.4%) KGHM Polska Miedz SA 331,457 14,506 Bank Pekao SA 15,911 726 Tauron Polska Energia SA 318,383 438 Portugal (0.0%) EDP - Energias de Portugal SA 728,290 1,723 Russia (0.8%) Lukoil OAO ADR 362,739 20,327 Gazprom OAO ADR (London Shares) 730,560 6,937 Sberbank of Russia ADR 107,007 1,158 Sistema JSFC GDR 30,421 571 Eurasia Drilling Co. Ltd. GDR 13,254 339 Gazprom OAO ADR 30,334 288 LSR Group GDR 57,897 250 Singapore (1.0%) DBS Group Holdings Ltd. 1,596,000 17,629 Great Eastern Holdings Ltd. 711,000 7,178 GuocoLeisure Ltd. 6,677,000 3,164 * STATS ChipPAC Ltd. 8,243,000 2,638 Genting Singapore plc 1,066,244 1,198 Mandarin Oriental International Ltd. 806,690 1,046 Golden Agri-Resources Ltd. 1,660,000 887 Oversea-Chinese Banking Corp. Ltd. 109,000 762 United Industrial Corp. Ltd. 368,000 747 United Overseas Bank Ltd. 25,000 371 Global Yellow Pages Ltd. 2,403,000 244 Yoma Strategic Holdings Ltd. 380,000 116 * Global Yellow Pages Ltd. Warrants Exp. 08/13/2014 704,000 9 South Africa (1.8%) Hosken Consolidated Investments Ltd. 1,443,083 15,548 RMB Holdings Ltd. 1,483,238 6,345 Nedbank Group Ltd. 256,991 5,481 Clicks Group Ltd. 781,316 5,143 Naspers Ltd. 84,596 4,518 FirstRand Ltd. 1,357,077 4,393 Anglo American plc 120,722 4,031 Sun International Ltd. 368,158 4,025 RMI Holdings 1,668,812 3,554 JD Group Ltd. 296,836 1,566 Remgro Ltd. 96,537 1,556 Anglo American Platinum Ltd. 25,290 1,506 * Old Mutual plc 573,014 1,371 Exxaro Resources Ltd. 58,520 1,367 Gold Fields Ltd. 66,432 845 Foschini Group Ltd. 45,988 721 AngloGold Ashanti Ltd. 20,027 684 City Lodge Hotels Ltd. 56,350 586 * Murray & Roberts Holdings Ltd. 183,008 556 Steinhoff International Holdings Ltd. 165,153 499 MMI Holdings Ltd. 226,203 499 JSE Ltd. 51,278 471 Imperial Holdings Ltd. 19,096 403 Discovery Holdings Ltd. 53,846 343 Mondi Ltd. 12,320 105 Impala Platinum Holdings Ltd. 4,987 83 Mpact Ltd. 15,297 32 South Korea (2.7%) Samsung Electronics Co. Ltd. 22,886 24,236 Hyundai Motor Co. 97,255 19,966 Kia Motors Corp. 247,268 16,297 KB Financial Group Inc. 226,900 7,412 SK Holdings Co. Ltd. 60,007 7,049 Woori Finance Holdings Co. Ltd. 627,920 6,922 LG Display Co. Ltd. 222,590 4,202 2 Samsung Electronics Co. Ltd. GDR 6,600 3,529 Hana Financial Group Inc. 98,651 3,154 Hyundai Mobis 6,554 1,589 Hankook Tire Co. Ltd. 35,606 1,420 OCI Co. Ltd. 7,030 1,407 SK Telecom Co. Ltd. 12,396 1,356 Nexen Tire Corp. 18,710 333 Spain (0.3%) Inditex SA 31,573 3,264 Banco Santander SA 331,892 2,195 Viscofan SA 34,273 1,473 Acerinox SA 112,159 1,257 Acciona SA 18,381 1,099 Telefonica SA 62,231 819 Mediaset Espana Comunicacion SA 150,750 733 Amadeus IT Holding SA 16,708 354 * Distribuidora Internacional de Alimentacion SA 55,629 261 Banco Bilbao Vizcaya Argentaria SA 31,471 225 Banco Santander SA ADR 17,899 117 Sweden (0.8%) Svenska Handelsbanken AB Class A 305,330 10,038 Assa Abloy AB Class B 145,340 4,059 Investor AB Class B 165,800 3,166 Atlas Copco AB Class B 132,951 2,533 Telefonaktiebolaget LM Ericsson Class B 276,076 2,526 Swedish Match AB 56,037 2,258 Oriflame Cosmetics SA 32,321 1,084 Nordea Bank AB 115,648 997 Hoganas AB Class B 26,417 840 Modern Times Group AB Class B 12,334 571 Millicom International Cellular SA 5,491 518 Investment AB Kinnevik 21,040 422 * CDON Group AB 15,780 94 Switzerland (1.4%) Roche Holding AG 79,411 13,717 Cie Financiere Richemont SA 128,809 7,073 Nestle SA 107,930 6,441 Novartis AG 95,419 5,335 UBS AG 412,467 4,827 Schindler Holding AG 27,112 3,031 Geberit AG 13,661 2,695 Adecco SA 47,134 2,096 Julius Baer Group Ltd. 52,252 1,895 ABB Ltd. 113,881 1,859 Clariant AG 114,473 1,131 Sonova Holding AG 9,584 927 *,^ Logitech International SA 49,852 540 Helvetia Holding AG 1,492 451 OC Oerlikon Corp. AG 28,172 234 Taiwan (1.3%) Fubon Financial Holding Co. Ltd. 13,293,445 13,454 United Microelectronics Corp. 21,180,000 9,221 * Taiwan Semiconductor Manufacturing Co. Ltd. 2,303,431 6,306 * Taiwan Semiconductor Manufacturing Co. Ltd. ADR 353,746 4,938 AU Optronics Corp. 8,932,700 3,630 Uni-President Enterprises Corp. 1,412,706 2,277 Advanced Semiconductor Engineering Inc. 1,957,000 1,606 Hon Hai Precision Industry Co. Ltd. 499,000 1,509 Taishin Financial Holding Co. Ltd. 3,660,214 1,416 Chunghwa Telecom Co. Ltd. 353,000 1,111 Wistron Corp. 868,000 1,071 Lite-On Technology Corp. 307,106 387 Giant Manufacturing Co. Ltd. 81,000 375 Chin-Poon Industrial Co. 337,000 316 Pegatron Corp. 207,000 273 King Yuan Electronics Co. Ltd. 203,000 97 Thailand (1.8%) Kasikornbank PCL (Foreign) 1,944,400 10,203 Bangkok Bank PCL (Foreign) 1,459,400 9,597 Advanced Info Service PCL (Foreign) 1,130,000 6,612 Siam Cement PCL (Foreign) 567,700 6,513 * Advanced Info Service PCL (Local) 917,300 5,367 MBK PCL (Foreign) 1,495,900 4,526 * Thanachart Capital PCL 4,655,100 4,214 Advanced Info Service PCL 613,000 3,587 GMM Grammy PCL NVDR 2,917,000 2,306 Land and Houses PCL (Foreign) 9,411,400 2,283 * Total Access Communication PCL (Local) 896,616 2,102 Total Access Communication PCL 778,600 1,826 * Big C Supercenter PCL 242,600 1,665 GMM Grammy PCL (Foreign) 1,829,500 1,446 * Siam Commercial Bank PCL (Local) 294,700 1,379 PTT PCL 98,300 1,007 * BEC World PCL 282,256 452 Major Cineplex Group PCL 534,400 295 Matichon PCL (Foreign) 833,800 179 Siam Commercial Bank PCL (Foreign) 30,900 145 BEC World PCL (Foreign) 85,285 137 Post Publishing PCL (Foreign) 1,188,500 108 Turkey (0.3%) BIM Birlesik Magazalar AS 58,167 2,401 Turkiye Garanti Bankasi AS ADR 495,900 1,984 KOC Holding AS 512,638 1,963 Turkiye Garanti Bankasi AS 335,373 1,320 Turkiye Vakiflar Bankasi Tao 566,900 1,182 Turkiye Halk Bankasi AS 121,992 957 Tupras Turkiye Petrol Rafinerileri AS 32,443 696 Haci Omer Sabanci Holding AS (Bearer) 149,304 629 United Kingdom (7.9%) Royal Dutch Shell plc Class A 1,125,175 37,976 BP plc 4,136,462 27,624 Vodafone Group plc 6,949,952 19,535 Rolls-Royce Holdings plc 1,087,985 14,664 Rio Tinto plc 292,821 13,916 AstraZeneca plc 240,430 10,744 Wolseley plc 202,781 7,558 BP plc ADR 181,499 7,358 * Lloyds Banking Group plc 14,770,461 7,216 BHP Billiton plc 225,125 6,399 Intertek Group plc 152,092 6,372 Prudential plc 479,728 5,563 Diageo plc 210,732 5,432 Royal Dutch Shell plc Class B 146,694 5,123 Bunzl plc 301,324 4,925 National Grid plc 398,930 4,228 Reckitt Benckiser Group plc 77,908 4,118 Invensys plc 1,163,539 4,055 Compass Group plc 379,871 3,988 Anglo American plc (London Shares) 114,203 3,753 Michael Page International plc 613,159 3,593 Unilever plc 102,049 3,426 Howden Joinery Group plc 1,712,015 3,420 TESCO plc 692,356 3,365 Capita plc 308,296 3,168 British American Tobacco plc 61,378 3,121 Rightmove plc 116,953 2,922 Imperial Tobacco Group plc 71,660 2,761 Carnival plc 74,985 2,564 Sage Group plc 584,097 2,542 Informa plc 400,127 2,388 APR Energy plc 215,059 2,293 HSBC Holdings plc 247,153 2,178 Provident Financial plc 110,686 2,107 WPP plc 166,154 2,017 BAE Systems plc 439,829 1,994 Aggreko plc 57,423 1,867 G4S plc 381,122 1,666 Rexam plc 247,791 1,635 Stagecoach Group plc 389,906 1,627 GlaxoSmithKline plc 68,991 1,567 ICAP plc 292,757 1,550 Barclays plc 603,276 1,542 Experian plc 105,558 1,489 Reed Elsevier plc 185,743 1,489 ITV plc 1,235,916 1,487 Admiral Group plc 78,614 1,467 Hays plc 1,266,168 1,462 Smiths Group plc 89,603 1,423 Spectris plc 59,017 1,419 International Personal Finance plc 334,803 1,258 Next plc 24,563 1,233 Paragon Group of Cos. plc 464,431 1,217 TUI Travel plc 456,943 1,215 Glencore International plc 226,171 1,049 * Berkeley Group Holdings plc 43,010 951 Xyratex Ltd. 83,632 946 TalkTalk Telecom Group plc 311,659 931 WH Smith plc 89,551 765 Devro plc 159,231 756 IG Group Holdings plc 100,548 756 Homeserve plc 306,876 750 AMEC plc 45,722 721 Cable & Wireless Communications plc 1,393,728 649 Millennium & Copthorne Hotels plc 86,358 649 Petrofac Ltd. 28,459 621 Bwin.Party Digital Entertainment plc 359,387 621 Sthree plc 143,910 601 Kazakhmys plc 52,836 599 Smith & Nephew plc 58,521 585 Centrica plc 115,309 577 Cable & Wireless Worldwide plc 961,761 573 British Sky Broadcasting Group plc 49,898 544 National Express Group plc 144,692 486 Ladbrokes plc 193,711 477 Aviva plc 111,346 477 Jupiter Fund Management plc 140,892 477 Standard Chartered plc 21,933 476 Mondi plc (London Shares) 52,859 453 Sportingbet plc 906,197 435 * Royal Bank of Scotland Group plc 125,468 425 Man Group plc 345,750 414 Close Brothers Group plc 34,692 405 * Barratt Developments plc 172,408 377 Thomas Cook Group plc 1,421,073 333 Mondi plc 38,261 328 N Brown Group plc 75,106 288 Daily Mail & General Trust plc 43,118 286 Carphone Warehouse Group plc 104,186 235 Marshalls plc 155,051 218 IMI plc 15,587 204 * Northgate plc 41,164 134 * Connaught plc 103,081 — United States (43.2%) Consumer Discretionary (9.6%) * Amazon.com Inc. 174,114 39,759 * Liberty Global Inc. Class A 512,678 25,444 Cablevision Systems Corp. Class A 1,410,186 18,741 * priceline.com Inc. 25,386 16,870 * Liberty Global Inc. 349,117 16,670 Brinker International Inc. 493,837 15,739 * MGM Resorts International 1,259,071 14,051 * Coinstar Inc. 171,050 11,744 Dillard's Inc. Class A 183,661 11,696 Ford Motor Co. 1,074,190 10,301 Time Warner Cable Inc. 113,908 9,352 * PulteGroup Inc. 850,478 9,100 CBS Corp. Class B 261,143 8,560 * DIRECTV Class A 172,528 8,423 Viacom Inc. Class B 156,700 7,368 ^ American Greetings Corp. Class A 481,723 7,043 Sotheby's 199,219 6,646 * Liberty Media Corp. - Liberty Capital Class A 68,849 6,053 *,^ Blue Nile Inc. 202,858 6,027 Time Warner Inc. 146,644 5,646 * AMC Networks Inc. Class A 155,026 5,511 Royal Caribbean Cruises Ltd. 192,140 5,001 * Liberty Interactive Corp. Class A 260,839 4,640 * Hanesbrands Inc. 140,912 3,907 Home Depot Inc. 70,629 3,743 Lear Corp. 97,300 3,671 * General Motors Co. 166,310 3,280 Omnicom Group Inc. 67,141 3,263 Bob Evans Farms Inc. 79,326 3,189 * K12 Inc. 134,336 3,130 Macy's Inc. 90,990 3,126 McGraw-Hill Cos. Inc. 65,620 2,953 CBS Corp. Class A 85,395 2,843 Walt Disney Co. 58,175 2,821 * Apollo Group Inc. Class A 76,030 2,752 * Mohawk Industries Inc. 38,850 2,713 * NVR Inc. 2,870 2,439 Gannett Co. Inc. 157,910 2,326 Cooper Tire & Rubber Co. 132,349 2,321 Interpublic Group of Cos. Inc. 206,795 2,244 * TRW Automotive Holdings Corp. 57,191 2,102 Harley-Davidson Inc. 44,906 2,054 Newell Rubbermaid Inc. 100,411 1,821 * CarMax Inc. 68,795 1,785 GameStop Corp. Class A 95,840 1,760 * Bed Bath & Beyond Inc. 27,590 1,705 * CC Media Holdings Inc. Class A 292,110 1,629 Yum! Brands Inc. 20,948 1,349 Scholastic Corp. 47,759 1,345 KB Home 123,345 1,209 * Red Robin Gourmet Burgers Inc. 36,818 1,123 * Arctic Cat Inc. 29,033 1,061 Sturm Ruger & Co. Inc. 26,273 1,055 * Standard Pacific Corp. 151,172 936 Jarden Corp. 20,889 878 * LeapFrog Enterprises Inc. 82,108 842 Movado Group Inc. 32,052 802 JAKKS Pacific Inc. 47,423 759 Ameristar Casinos Inc. 42,679 758 Aaron's Inc. 26,739 757 * Cavco Industries Inc. 14,618 750 * TripAdvisor Inc. 16,500 737 Cracker Barrel Old Country Store Inc. 11,142 700 * Discovery Communications Inc. Class A 12,827 693 Foot Locker Inc. 18,070 553 La-Z-Boy Inc. 43,601 536 * Live Nation Entertainment Inc. 52,419 481 * Papa John's International Inc. 9,571 455 ANN Inc. 17,598 449 Regal Entertainment Group Class A 31,967 440 * Discovery Communications Inc. 7,303 366 * Multimedia Games Holding Co. Inc. 24,709 346 * Smith & Wesson Holding Corp. 40,914 340 * Carmike Cinemas Inc. 18,803 275 CTC Media Inc. 33,336 269 Biglari Holdings Inc. 669 258 Destination Maternity Corp. 11,763 254 CEC Entertainment Inc. 6,680 243 * Office Depot Inc. 68,658 148 * Ascent Capital Group Inc. Class A 2,330 121 * Sun-Times Media Group Inc. Class A 130,959 — Consumer Staples (5.9%) Philip Morris International Inc. 531,317 46,363 Costco Wholesale Corp. 355,015 33,727 Tyson Foods Inc. Class A 1,230,277 23,166 Lorillard Inc. 141,797 18,710 * Smithfield Foods Inc. 711,315 15,386 Kroger Co. 643,015 14,912 Safeway Inc. 792,829 14,390 Estee Lauder Cos. Inc. Class A 259,144 14,025 Archer-Daniels-Midland Co. 299,490 8,841 Altria Group Inc. 209,106 7,225 Herbalife Ltd. 128,054 6,189 PepsiCo Inc. 66,769 4,718 Universal Corp. 69,738 3,231 Nu Skin Enterprises Inc. Class A 35,531 1,666 Bunge Ltd. 26,096 1,637 Andersons Inc. 23,558 1,005 * Medifast Inc. 30,042 591 PriceSmart Inc. 8,582 579 * Susser Holdings Corp. 12,839 477 * Omega Protein Corp. 52,359 385 * Elizabeth Arden Inc. 8,708 338 Cal-Maine Foods Inc. 8,504 333 * USANA Health Sciences Inc. 7,763 319 * Central Garden and Pet Co. Class A 26,454 288 SUPERVALU Inc. 16,485 85 Energy (2.1%) ConocoPhillips 390,080 21,798 Exxon Mobil Corp. 152,464 13,046 * Phillips 66 347,377 11,547 Marathon Petroleum Corp. 194,408 8,733 Transocean Ltd. 88,140 3,942 Marathon Oil Corp. 138,540 3,542 Helmerich & Payne Inc. 77,980 3,391 Western Refining Inc. 150,267 3,346 EOG Resources Inc. 27,133 2,445 National Oilwell Varco Inc. 26,180 1,687 * Ultra Petroleum Corp. 72,523 1,673 * Helix Energy Solutions Group Inc. 92,232 1,514 Baker Hughes Inc. 11,500 473 EXCO Resources Inc. 32,300 245 Devon Energy Corp. 2,990 173 Exchange-Traded Fund (0.6%) 3 Vanguard MSCI Emerging Markets ETF 582,396 23,267 Financials (8.6%) * American International Group Inc. 1,085,144 34,822 * Berkshire Hathaway Inc. Class B 244,855 20,404 Discover Financial Services 560,570 19,384 SL Green Realty Corp. 236,114 18,946 Citigroup Inc. 688,616 18,875 Capital One Financial Corp. 338,255 18,489 Bank of America Corp. 1,894,205 15,495 * CBRE Group Inc. Class A 699,356 11,441 * CIT Group Inc. 318,957 11,368 Legg Mason Inc. 417,094 10,999 Lazard Ltd. Class A 409,154 10,634 American Express Co. 182,540 10,626 * MBIA Inc. 940,330 10,165 JPMorgan Chase & Co. 282,365 10,089 KeyCorp 1,130,884 8,753 Huntington Bancshares Inc. 1,217,077 7,789 Wells Fargo & Co. 183,240 6,127 Regions Financial Corp. 795,900 5,372 Hatteras Financial Corp. 181,643 5,195 State Street Corp. 97,180 4,338 Moody's Corp. 113,152 4,136 * PHH Corp. 229,078 4,004 M&T Bank Corp. 47,816 3,948 Cash America International Inc. 84,800 3,735 * Markel Corp. 8,412 3,715 Mercury General Corp. 81,370 3,391 * World Acceptance Corp. 46,948 3,089 Assurant Inc. 87,706 3,056 Brandywine Realty Trust 242,884 2,997 * Altisource Portfolio Solutions SA 39,633 2,902 New York Community Bancorp Inc. 216,380 2,711 Prosperity Bancshares Inc. 61,717 2,594 CNO Financial Group Inc. 303,005 2,363 Synovus Financial Corp. 1,166,300 2,309 * MGIC Investment Corp. 772,232 2,224 Federated Investors Inc. Class B 91,705 2,004 * First Cash Financial Services Inc. 49,821 2,001 Progressive Corp. 63,693 1,327 Symetra Financial Corp. 69,674 879 Piedmont Office Realty Trust Inc. Class A 38,167 657 Zions Bancorporation 32,047 622 Republic Bancorp Inc./KY Class A 27,308 608 * First Republic Bank/CA 17,190 578 Reinsurance Group of America Inc. Class A 10,796 574 Principal Financial Group Inc. 20,500 538 TD Ameritrade Holding Corp. 21,308 362 Vornado Realty Trust 4,235 356 * Citizens Republic Bancorp Inc. 18,540 318 Ameriprise Financial Inc. 5,932 310 Maiden Holdings Ltd. 32,585 283 * DFC Global Corp. 13,826 255 Calamos Asset Management Inc. Class A 17,710 203 * WMI Holdings Corp. 5,570 3 Health Care (5.5%) Merck & Co. Inc. 726,643 30,337 UnitedHealth Group Inc. 495,153 28,967 Eli Lilly & Co. 565,033 24,246 Abbott Laboratories 355,360 22,910 WellPoint Inc. 338,543 21,596 Pfizer Inc. 685,343 15,763 Humana Inc. 177,020 13,708 Johnson & Johnson 125,110 8,452 Aetna Inc. 207,495 8,045 * Gilead Sciences Inc. 103,927 5,329 PDL BioPharma Inc. 541,687 3,591 * Waters Corp. 32,353 2,571 Bristol-Myers Squibb Co. 64,062 2,303 * Momenta Pharmaceuticals Inc. 141,139 1,908 * Magellan Health Services Inc. 33,785 1,532 * Hi-Tech Pharmacal Co. Inc. 45,356 1,470 * Health Management Associates Inc. Class A 174,837 1,373 * Seattle Genetics Inc. 53,100 1,348 * Express Scripts Holding Co. 22,178 1,238 * Intuitive Surgical Inc. 2,080 1,152 * Health Net Inc. 43,244 1,050 * Life Technologies Corp. 22,634 1,018 * Illumina Inc. 25,034 1,011 * Pozen Inc. 55,485 346 * Acorda Therapeutics Inc. 14,002 330 * Cambrex Corp. 32,835 309 Chemed Corp. 4,998 302 * Triple-S Management Corp. Class B 13,306 243 Industrials (3.0%) Northrop Grumman Corp. 294,423 18,781 Kansas City Southern 243,615 16,946 * Delta Air Lines Inc. 1,375,729 15,064 General Electric Co. 476,010 9,920 Towers Watson & Co. Class A 147,549 8,838 * US Airways Group Inc. 529,881 7,063 Viad Corp. 317,934 6,359 General Dynamics Corp. 82,160 5,419 Raytheon Co. 90,670 5,131 * Alaska Air Group Inc. 79,495 2,854 Expeditors International of Washington Inc. 55,500 2,151 Deere & Co. 22,424 1,813 Cummins Inc. 15,800 1,531 JB Hunt Transport Services Inc. 20,464 1,220 Aircastle Ltd. 101,143 1,219 * Hawaiian Holdings Inc. 121,528 791 Brink's Co. 28,624 663 Heidrick & Struggles International Inc. 28,147 493 *,^ Ultrapetrol Bahamas Ltd. 416,979 492 * JetBlue Airways Corp. 82,086 435 Pitney Bowes Inc. 26,200 392 * Saia Inc. 16,197 354 * GenCorp Inc. 52,040 339 Norfolk Southern Corp. 4,652 334 * DXP Enterprises Inc. 7,322 304 Universal Forest Products Inc. 6,732 262 * Allegiant Travel Co. Class A 3,547 247 Standex International Corp. 5,537 236 * Consolidated Graphics Inc. 7,804 227 Sauer-Danfoss Inc. 5,544 194 * H&E Equipment Services Inc. 12,371 186 * Huntington Ingalls Industries Inc. 3,847 155 Information Technology (5.4%) * Apple Inc. 76,848 44,879 * eBay Inc. 369,824 15,536 * Gartner Inc. 340,213 14,646 Hewlett-Packard Co. 561,559 11,293 * Flextronics International Ltd. 1,701,633 10,550 * Alliance Data Systems Corp. 69,040 9,320 Microsoft Corp. 283,243 8,664 * CACI International Inc. Class A 126,306 6,949 * LSI Corp. 1,088,340 6,933 DST Systems Inc. 108,062 5,869 Cisco Systems Inc. 334,453 5,743 Applied Materials Inc. 458,860 5,259 Intel Corp. 162,360 4,327 Corning Inc. 323,614 4,184 Sapient Corp. 406,377 4,092 * Google Inc. Class A 6,720 3,898 Mastercard Inc. Class A 8,983 3,864 * Micron Technology Inc. 578,950 3,653 Forrester Research Inc. 107,818 3,651 * Lam Research Corp. 94,960 3,584 * CoreLogic Inc. 166,694 3,052 * Western Digital Corp. 84,700 2,582 Xerox Corp. 324,264 2,552 FLIR Systems Inc. 119,101 2,322 Xilinx Inc. 58,848 1,976 *,^ VistaPrint NV 49,691 1,605 * Unisys Corp. 80,796 1,580 Altera Corp. 38,819 1,314 * Tech Data Corp. 27,163 1,308 * Kulicke & Soffa Industries Inc. 126,225 1,126 * Teradata Corp. 15,621 1,125 * Hackett Group Inc. 129,156 719 * Magnachip Semiconductor Corp. 57,252 546 * GT Advanced Technologies Inc. 93,588 494 Seagate Technology plc 16,182 400 * Photronics Inc. 54,881 335 * Cognizant Technology Solutions Corp. Class A 5,576 335 * Dell Inc. 25,900 324 * CSG Systems International Inc. 17,012 294 * Amkor Technology Inc. 50,089 244 * Dice Holdings Inc. 24,611 231 * AOL Inc. 5,380 151 Materials (2.0%) CF Industries Holdings Inc. 68,307 13,234 Domtar Corp. 149,766 11,489 Monsanto Co. 96,542 7,992 LyondellBasell Industries NV Class A 138,628 5,582 Huntsman Corp. 405,085 5,242 Scotts Miracle-Gro Co. Class A 126,269 5,192 Georgia Gulf Corp. 131,770 3,382 * Chemtura Corp. 199,220 2,889 Boise Inc. 415,368 2,733 Praxair Inc. 20,353 2,213 Minerals Technologies Inc. 29,401 1,875 * Coeur d'Alene Mines Corp. 94,760 1,664 Cabot Corp. 30,629 1,247 Bemis Co. Inc. 36,535 1,145 PPG Industries Inc. 10,270 1,090 Buckeye Technologies Inc. 35,630 1,015 Myers Industries Inc. 56,409 968 * Resolute Forest Products 78,674 911 American Vanguard Corp. 33,605 894 HB Fuller Co. 24,010 737 Sherwin-Williams Co. 5,502 728 Schweitzer-Mauduit International Inc. 8,585 585 Neenah Paper Inc. 19,183 512 * Kraton Performance Polymers Inc. 23,263 510 * KapStone Paper and Packaging Corp. 29,370 465 PH Glatfelter Co. 27,000 442 Valspar Corp. 8,018 421 United States Steel Corp. 14,325 295 * TPC Group Inc. 7,751 286 A Schulman Inc. 11,027 219 * Mercer International Inc. 23,757 136 Telecommunication Services (0.4%) CenturyLink Inc. 120,050 4,741 * Level 3 Communications Inc. 191,696 4,246 * NII Holdings Inc. 212,981 2,179 Telephone & Data Systems Inc. 89,031 1,895 * Cincinnati Bell Inc. 118,179 440 * United States Cellular Corp. 6,463 249 Utilities (0.1%) DTE Energy Co. 50,040 2,969 CenterPoint Energy Inc. 56,080 1,159 Edison International 18,900 873 Total United States Total Common Stocks (Cost $3,116,733) Preferred Stocks (0.0%) * Malaysian Airline System Bhd. Pfd. (Cost $75) 183,333 56 Face Maturity Amount Coupon Date ($000) Convertible Bonds (0.1%) Consumer Discretionary (0.0%) Sotheby's Cvt. 3.125% 6/15/13 — — Financials (0.0%) 2 SL Green Operating Partnership LP Cvt. 3.000% 3/30/27 1,032 1,031 Industrials (0.1%) AMR Corp. Cvt. 6.250% 10/15/14 1,635 997 US Airways Group Inc. Cvt. 7.250% 5/15/14 184 551 Total Convertible Bonds (Cost $1,542) Shares Temporary Cash Investments (5.2%) 1 Money Market Fund (4.9%) 4,5 Vanguard Market Liquidity Fund 0.148% 180,991,692 180,992 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.3%) 6,7 Fannie Mae Discount Notes 0.110% 8/29/12 700 700 8,9 Federal Home Loan Bank Discount Notes 0.100% 7/11/12 2,000 2,000 6,9 Freddie Mac Discount Notes 0.145% 9/17/12 5,000 4,998 7 United States Treasury Bill 0.070% - 0.073% 7/12/12 1,500 1,500 9 United States Treasury Note/Bond 1.375% 9/15/12 4,000 4,010 7 United States Treasury Note/Bond 4.250% 9/30/12 800 808 Total Temporary Cash Investments (Cost $195,022) Total Investments (100.7%) (Cost $3,313,372) Other Assets and Liabilities-Net (-0.7%) 5 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $29,924,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 3.3%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, the aggregate value of these securities was $4,560,000, representing .1% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $31,346,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 7 Securities with a value of $320,000 have been segregated as collateral for open forward currency contracts. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 9 Securities with a value of $12,008,000 and cash of $500,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. NVDR—Non-Voting Depository Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s Global Equity Fund net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—International 232,410 1,702,247 — Common Stocks—Domestic 1,602,235 — — Preferred Stocks — 56 — Convertible Bonds — 2,579 — Temporary Cash Investments 180,992 14,016 — Futures Contracts—Assets 1 3,122 — — Forward Currency Contracts—Assets — 471 — Forward Currency Contracts—Liabilities — (527) — Total 2,018,759 1,718,842 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately Global Equity Fund invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2012 203 68,837 2,053 Dow Jones EURO STOXX 50 Index September 2012 614 17,571 1,084 FTSE 100 Index September 2012 191 16,545 408 Topix Index September 2012 124 11,951 890 S&P ASX 200 Index September 2012 69 7,174 (56) E-mini S&P 500 Index September 2012 69 4,680 160 Unrealized appreciation (depreciation) on open E-mini S&P 500 Index, S&P 500 Index, and FTSE 100 Index futures is required to be treated as realized gain (loss) for tax purposes. At June 30, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Global Equity Fund Contract Amount (000) Unrealized Appreciation Contract (Depreciation) Counterparty Settlement Date Receive Deliver ($000) UBS AG 09/26/12 EUR 12,991 USD 16,501 260 UBS AG 09/26/12 GBP 10,289 USD 16,134 128 UBS AG 09/18/12 JPY 882,511 USD 11,073 (100) UBS AG 09/25/12 AUD 7,053 USD 7,171 50 Goldman Sachs Bank USA 07/13/12 USD (2,964) AUD (2,898) (96) Goldman Sachs Bank USA 07/13/12 USD (8,938) CAD (9,108) (77) Goldman Sachs Bank USA 07/13/12 USD (16,884) EUR (13,324) (254) Goldman Sachs Bank USA 07/13/12 USD (7,210) JPY (575,763) 33 AUD—Australian dollar. CAD—Canadian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. At June 30, 2012, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. At June 30, 2012, the cost of investment securities for tax purposes was $3,329,503,000. Net unrealized appreciation of investment securities for tax purposes was $405,032,000, consisting of unrealized gains of $769,118,000 on securities that had risen in value since their purchase and $364,086,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Small-Cap Equity Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.8%) * Coinstar Inc. 25,400 1,744 Brinker International Inc. 54,200 1,727 * Smith & Wesson Holding Corp. 191,400 1,590 Dillard's Inc. Class A 24,950 1,589 Domino's Pizza Inc. 45,300 1,400 Foot Locker Inc. 44,500 1,361 Pier 1 Imports Inc. 79,100 1,300 * Fifth & Pacific Cos. Inc. 118,700 1,274 * Express Inc. 70,000 1,272 Thor Industries Inc. 45,700 1,253 * ANN Inc. 49,100 1,251 Regal Entertainment Group Class A 90,900 1,251 * Papa John's International Inc. 25,115 1,195 Movado Group Inc. 46,000 1,151 * Journal Communications Inc. Class A 214,075 1,105 Sinclair Broadcast Group Inc. Class A 119,604 1,083 Dana Holding Corp. 79,600 1,020 * Sally Beauty Holdings Inc. 39,600 1,019 Jarden Corp. 23,500 987 * Corinthian Colleges Inc. 319,100 922 ^ Buckle Inc. 23,100 914 * LeapFrog Enterprises Inc. 88,900 912 * Cheesecake Factory Inc. 27,100 866 * Crocs Inc. 42,900 693 Cinemark Holdings Inc. 29,700 679 DSW Inc. Class A 11,600 631 * Tenneco Inc. 22,000 590 Ameristar Casinos Inc. 31,900 567 Oxford Industries Inc. 12,500 559 * Conn's Inc. 25,400 376 Cato Corp. Class A 11,000 335 * Vitamin Shoppe Inc. 5,500 302 Ulta Salon Cosmetics & Fragrance Inc. 2,600 243 Churchill Downs Inc. 3,000 176 Aaron's Inc. 5,500 156 Regis Corp. 5,500 99 Cracker Barrel Old Country Store Inc. 1,500 94 * Zumiez Inc. 2,100 83 Core-Mark Holding Co. Inc. 1,700 82 Brunswick Corp. 3,300 73 Blyth Inc. 1,800 62 Consumer Staples (3.1%) * Boston Beer Co. Inc. Class A 13,300 1,609 B&G Foods Inc. Class A 58,200 1,548 * Susser Holdings Corp. 40,200 1,494 * Rite Aid Corp. 653,400 915 Nu Skin Enterprises Inc. Class A 16,500 774 * Pilgrim's Pride Corp. 60,300 431 Universal Corp. 8,300 385 Herbalife Ltd. 2,800 135 Sanderson Farms Inc. 2,500 115 * Dean Foods Co. 6,300 107 * USANA Health Sciences Inc. 2,600 107 Energy (5.3%) Western Refining Inc. 72,600 1,617 Delek US Holdings Inc. 83,700 1,472 * Helix Energy Solutions Group Inc. 86,500 1,419 * Vaalco Energy Inc. 158,300 1,366 * Stone Energy Corp. 52,300 1,325 * Rosetta Resources Inc. 35,600 1,304 HollyFrontier Corp. 33,634 1,192 * Energy Partners Ltd. 62,300 1,053 Crosstex Energy Inc. 63,600 890 Energy XXI Bermuda Ltd. 18,200 570 * Parker Drilling Co. 77,100 348 * Oil States International Inc. 2,660 176 * Hornbeck Offshore Services Inc. 4,400 171 * Contango Oil & Gas Co. 1,400 83 * Cloud Peak Energy Inc. 4,200 71 * Rentech Inc. 34,000 70 Financials (22.3%) ProAssurance Corp. 19,980 1,780 Protective Life Corp. 58,900 1,732 Allied World Assurance Co. Holdings AG 21,400 1,701 CVB Financial Corp. 130,100 1,516 Umpqua Holdings Corp. 112,900 1,486 Cash America International Inc. 31,613 1,392 Nelnet Inc. Class A 60,048 1,381 * Credit Acceptance Corp. 16,310 1,377 * World Acceptance Corp. 20,800 1,369 * Citizens Republic Bancorp Inc. 77,400 1,326 RLI Corp. 18,600 1,269 Chemical Financial Corp. 55,900 1,202 Webster Financial Corp. 54,830 1,188 CNO Financial Group Inc. 150,300 1,172 Washington Federal Inc. 68,700 1,160 Extra Space Storage Inc. 35,300 1,080 Douglas Emmett Inc. 46,700 1,079 CBL & Associates Properties Inc. 55,000 1,075 Apartment Investment & Management Co. Class A 39,100 1,057 WesBanco Inc. 49,411 1,050 Republic Bancorp Inc. Class A 46,854 1,042 * American Capital Ltd. 100,000 1,007 Post Properties Inc. 20,400 999 Omega Healthcare Investors Inc. 43,600 981 Brandywine Realty Trust 74,400 918 1st Source Corp. 40,596 917 Entertainment Properties Trust 20,900 859 DCT Industrial Trust Inc. 132,700 836 Provident Financial Services Inc. 52,500 806 Oritani Financial Corp. 55,800 803 Highwoods Properties Inc. 23,700 798 National Health Investors Inc. 15,600 794 Sun Communities Inc. 17,800 787 * First Industrial Realty Trust Inc. 61,800 780 PacWest Bancorp 32,900 779 Lexington Realty Trust 91,700 777 * Strategic Hotels & Resorts Inc. 119,700 773 City Holding Co. 22,100 745 National Retail Properties Inc. 24,900 704 Cathay General Bancorp 42,500 702 * Sunstone Hotel Investors Inc. 63,300 696 Colonial Properties Trust 30,670 679 Ramco-Gershenson Properties Trust 53,800 676 Inland Real Estate Corp. 80,400 674 Pennsylvania REIT 44,100 661 MarketAxess Holdings Inc. 24,300 647 Taubman Centers Inc. 7,800 602 Amtrust Financial Services Inc. 19,300 573 Cedar Realty Trust Inc. 112,700 569 * Rouse Properties Inc. 41,100 557 Camden Property Trust 7,700 521 * Knight Capital Group Inc. Class A 38,700 462 DDR Corp. 30,500 447 Bancfirst Corp. 9,500 398 Heartland Financial USA Inc. 14,400 346 Oriental Financial Group Inc. 30,758 341 CapitalSource Inc. 36,200 243 RLJ Lodging Trust 13,300 241 FBL Financial Group Inc. Class A 8,000 224 Community Trust Bancorp Inc. 6,600 221 Cardinal Financial Corp. 17,700 217 Essex Property Trust Inc. 1,000 154 MainSource Financial Group Inc. 11,200 132 GAMCO Investors Inc. 2,200 98 PrivateBancorp Inc. Class A 6,600 97 Mack-Cali Realty Corp. 2,600 76 BRE Properties Inc. 1,500 75 Washington Trust Bancorp Inc. 3,000 73 * NewStar Financial Inc. 5,600 73 Capital Southwest Corp. 700 72 Montpelier Re Holdings Ltd. 3,300 70 Kansas City Life Insurance Co. 1,600 56 * National Financial Partners Corp. 4,200 56 Health Care (13.1%) * Questcor Pharmaceuticals Inc. 36,100 1,922 * Pharmacyclics Inc. 34,200 1,868 Cooper Cos. Inc. 23,200 1,850 * Auxilium Pharmaceuticals Inc. 60,900 1,638 * Cubist Pharmaceuticals Inc. 42,900 1,626 * WellCare Health Plans Inc. 28,200 1,495 * Health Net Inc. 60,200 1,461 * Par Pharmaceutical Cos. Inc. 39,900 1,442 * Team Health Holdings Inc. 58,500 1,409 * Magellan Health Services Inc. 30,500 1,383 PDL BioPharma Inc. 204,100 1,353 * Charles River Laboratories International Inc. 41,100 1,346 * Medicines Co. 57,300 1,314 * ArthroCare Corp. 43,700 1,280 * LifePoint Hospitals Inc. 30,700 1,258 * Cyberonics Inc. 25,400 1,141 Chemed Corp. 18,000 1,088 * Molina Healthcare Inc. 41,709 979 Analogic Corp. 12,700 787 * Salix Pharmaceuticals Ltd. 14,000 762 * Pozen Inc. 92,200 575 * Thoratec Corp. 16,400 551 * Centene Corp. 16,900 510 Assisted Living Concepts Inc. Class A 34,000 483 * Genomic Health Inc. 11,800 394 * Affymax Inc. 28,500 367 * Acorda Therapeutics Inc. 15,400 363 West Pharmaceutical Services Inc. 5,700 288 * Abaxis Inc. 6,600 244 * PAREXEL International Corp. 8,600 243 * Wright Medical Group Inc. 10,200 218 * ICU Medical Inc. 2,200 117 * RTI Biologics Inc. 27,400 103 * Omnicell Inc. 4,900 72 * SurModics Inc. 3,900 67 * Select Medical Holdings Corp. 6,500 66 * Bio-Reference Labs Inc. 2,500 66 * Orthofix International NV 1,500 62 * Universal American Corp. 5,400 57 Young Innovations Inc. 1,600 55 Industrials (16.4%) * Alaska Air Group Inc. 48,800 1,752 * WESCO International Inc. 27,700 1,594 * JetBlue Airways Corp. 299,600 1,588 Toro Co. 21,600 1,583 Actuant Corp. Class A 56,800 1,543 * United Rentals Inc. 42,800 1,457 Aircastle Ltd. 117,500 1,416 Barnes Group Inc. 56,700 1,377 Applied Industrial Technologies Inc. 37,200 1,371 Robbins & Myers Inc. 31,900 1,334 * Navigant Consulting Inc. 104,500 1,321 Amerco Inc. 14,500 1,305 * EnerSys 37,176 1,304 * Moog Inc. Class A 31,299 1,294 * Generac Holdings Inc. 50,900 1,225 AZZ Inc. 19,800 1,213 NACCO Industries Inc. Class A 10,342 1,202 Deluxe Corp. 48,000 1,197 Cascade Corp. 24,691 1,162 Kennametal Inc. 35,000 1,160 Armstrong World Industries Inc. 23,200 1,140 Corrections Corp. of America 38,400 1,131 * Kadant Inc. 46,585 1,092 Sauer-Danfoss Inc. 30,400 1,062 * US Airways Group Inc. 70,300 937 Steelcase Inc. Class A 103,300 933 Belden Inc. 27,700 924 * Dollar Thrifty Automotive Group Inc. 9,345 757 * Exponent Inc. 12,000 634 Standex International Corp. 14,100 600 Lincoln Electric Holdings Inc. 11,700 512 * Huron Consulting Group Inc. 14,038 444 * InnerWorkings Inc. 26,500 359 McGrath RentCorp 12,100 321 Primoris Services Corp. 23,600 283 FreightCar America Inc. 11,100 255 Mine Safety Appliances Co. 6,100 245 * Pacer International Inc. 41,300 224 United Stationers Inc. 8,200 221 * Swift Transportation Co. 21,300 201 * ACCO Brands Corp. 13,800 143 Triumph Group Inc. 1,900 107 GATX Corp. 2,200 85 * Spirit Airlines Inc. 3,800 74 * Dycom Industries Inc. 3,800 71 AO Smith Corp. 1,300 64 * Saia Inc. 2,800 61 Apogee Enterprises Inc. 3,800 61 US Ecology Inc. 3,300 58 Universal Forest Products Inc. 1,500 58 * Taser International Inc. 10,400 54 Information Technology (16.3%) MAXIMUS Inc. 33,466 1,732 Diebold Inc. 46,800 1,727 * Cadence Design Systems Inc. 154,800 1,701 Lender Processing Services Inc. 66,300 1,676 * Cardtronics Inc. 53,900 1,628 Fair Isaac Corp. 38,100 1,611 * Brocade Communications Systems Inc. 307,300 1,515 * Tech Data Corp. 31,400 1,513 * CACI International Inc. Class A 27,250 1,499 * Gartner Inc. 31,200 1,343 MercadoLibre Inc. 17,000 1,289 * Liquidity Services Inc. 25,154 1,288 * Unisys Corp. 64,712 1,265 * Global Cash Access Holdings Inc. 173,400 1,250 Anixter International Inc. 23,200 1,231 * Entegris Inc. 140,300 1,198 * Kulicke & Soffa Industries Inc. 128,900 1,150 * Insight Enterprises Inc. 67,348 1,134 * MicroStrategy Inc. Class A 8,400 1,091 * Spansion Inc. Class A 89,100 978 * Manhattan Associates Inc. 21,200 969 * OSI Systems Inc. 15,100 956 * CommVault Systems Inc. 18,000 892 * Teradyne Inc. 61,531 865 * SYNNEX Corp. 24,700 852 * GT Advanced Technologies Inc. 158,700 838 MKS Instruments Inc. 22,600 654 Heartland Payment Systems Inc. 19,400 584 * Synaptics Inc. 19,500 558 * Quantum Corp. 266,700 541 * Brightpoint Inc. 96,900 524 Intersil Corp. Class A 49,000 522 Plantronics Inc. 13,800 461 * Plexus Corp. 14,500 409 NIC Inc. 27,100 344 * Itron Inc. 7,200 297 * Silicon Graphics International Corp. 41,500 266 * QLogic Corp. 17,000 233 * Lam Research Corp. 6,075 229 * Stamps.com Inc. 9,100 225 * Volterra Semiconductor Corp. 9,200 216 * NCR Corp. 8,700 198 Blackbaud Inc. 7,700 198 Pulse Electronics Corp. 89,800 177 * DSP Group Inc. 23,700 150 * Ancestry.com Inc. 3,000 83 * Advanced Energy Industries Inc. 4,300 58 * TNS Inc. 3,200 57 * Websense Inc. 3,000 56 Materials (5.4%) Cytec Industries Inc. 29,600 1,736 Rockwood Holdings Inc. 36,200 1,605 Myers Industries Inc. 80,500 1,381 * TPC Group Inc. 37,300 1,378 Buckeye Technologies Inc. 45,100 1,285 Neenah Paper Inc. 35,244 941 NewMarket Corp. 4,200 910 Georgia Gulf Corp. 34,000 873 PH Glatfelter Co. 45,700 748 Koppers Holdings Inc. 16,200 551 * Coeur d'Alene Mines Corp. 30,900 542 Westlake Chemical Corp. 10,300 538 Haynes International Inc. 9,400 479 * Graphic Packaging Holding Co. 39,400 217 * WR Grace & Co. 2,300 116 Wausau Paper Corp. 10,700 104 Telecommunication Services (0.3%) * Premiere Global Services Inc. 85,300 716 Atlantic Tele-Network Inc. 3,600 121 Utilities (3.8%) PNM Resources Inc. 79,100 1,546 WGL Holdings Inc. 31,100 1,236 Portland General Electric Co. 42,800 1,141 Avista Corp. 39,900 1,065 NorthWestern Corp. 28,900 1,061 Laclede Group Inc. 26,000 1,035 Questar Corp. 37,000 772 Vectren Corp. 17,700 522 Cleco Corp. 11,200 468 MGE Energy Inc. 7,700 364 American States Water Co. 3,400 135 CH Energy Group Inc. 1,500 99 Total Common Stocks (Cost $218,300) Coupon Temporary Cash Investments (0.8%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.148% 1,625,751 1,626 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.120% 7/27/12 200 200 Total Temporary Cash Investments (Cost $1,826) Total Investments (100.6%) (Cost $220,126) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $297,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.2% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $308,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Strategic Small-Cap Equity Fund The following table summarizes the market value of the fund's investments as of June 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 246,486 — — Temporary Cash Investments 1,626 200 — Futures Contracts—Assets 1 24 — — Total 248,136 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index September 2012 10 795 31 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2012, the cost of investment securities for tax purposes was $220,126,000. Net unrealized appreciation of investment securities for tax purposes was $28,186,000, consisting of unrealized gains of $38,418,000 on securities that had risen in value since their purchase and $10,232,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 21, 2012 VANGUARD HORIZON FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
